Citation Nr: 0327867	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  98-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
spine, claimed as aggravated in service.  

2.  Entitlement to service connection for a kidney disorder, 
claimed as Bright's disease.  

3.  Entitlement to service connection for degenerative joint 
and disc disease, claimed as bone spurs (otherwise 
unspecified).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from April 1976 to 
May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Muskogee, Oklahoma, VA Regional Office, which denied the 
benefits sought on appeal.  The appeal was transferred in 
December 1997 to the VA Regional Office located in Waco, 
Texas, upon notice of the appellant's change of address.  


REMAND

The Board notes that there was a significant change in the 
law during the pendency of this appeal, of which the veteran 
has not been afforded notice.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The veteran appeals a September 1996 RO rating decision which 
denied, as not well-grounded, the claim of service connection 
for degenerative joint and disc disease and bone spurs.  The 
basis of this denial was reiterated in the December 1997 
statement of the case.  However, this basis of the denial of 
the claim is no longer available under VCAA, as noted above, 
and not only has the veteran not been given notice of VCAA, 
but her claim has not been considered on the merits.  VCAA 
notice was not given, as the supplemental statement of the 
case was issued to the wrong address.  The appellant's 
January 1998 substantive appeal included notice of her new 
address (Post Office Box 293741, Lewisville, Texas  75029).  
However, although the Muskogee VA RO transferred the 
appellant's VA file to the jurisdiction of the Waco, Texas VA 
RO, the new RO appears not to have noted the address change.  
As a result, not only the August 2002 supplemental statement 
of the case, but the April 2003 VCAA notice, were issued to 
the veteran at her former address.  

The above mistake is fatal in this case, as all 
communications between VA and the veteran since the time of 
the December 1997 statement of the case have been returned as 
undelivered, and the only prior dispositions of the claims on 
appeal to which the appellant has received notice, are either 
inadequate under current VA law and regulations, or improper 
under VCAA, as detailed below.  While an internal VA Report 
of Contact dated in September 2002 indicates that attempts 
were made to relocate the veteran, no notation was made of 
her new address (Post Office Box 293741, Lewisville, Texas  
75029).  Therefore, VCAA notice must be given, and then the 
appellant's claim must be reconsidered in light of VCAA and 
current VA laws and regulations, with notice of the reasons 
and bases issued to the appellant.  

As noted above, each claim on appeal must be reconsidered in 
light of additional VA laws and regulations, and VCAA.  
Specifically, the claims of service connection for spinal 
scoliosis and for Bright's disease were denied on the basis 
that each were "congenital or developmental abnormalities" 
for which service connection was prohibited by VA regulations 
at 38 C.F.R. § 3.303(c), which provided that congenital or 
developmental defects, refractive error of the eye, 
personality disorders, and mental deficiency as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  The bases for these denials are incomplete 
under current VA regulations.  These deficiencies are 
particularly troublesome in the instant case, as the 
appellant's supplemental statement of the case and subsequent 
communications were not issued to the veteran at her last 
known address of record.  

VA General Counsel has long rendered an opinion indicating 
that a distinction must be made between 
congenital/developmental defects and congenital/developmental 
diseases.  VAOPGCPREC 82-90 (July 18, 1990); see also Monroe 
v. Brown, 4 Vet. App. 513 (1993).  The latter may be service 
connected, primarily because they are subject to improvement 
or deterioration.  Id.  While the General Counsel does not 
specifically address congenital spinal scoliosis or Bright's 
disease, the Board notes that the prior denials were summary 
and insufficient.  The Board also notes that service medical 
records must be reviewed, as well as private treatment 
records, the latter of which show multiple injuries sustained 
in August 1988 when the veteran was hit by a motor vehicle 
while on a bicycle, and spinal injuries following a motor 
vehicle accident in November 1991.  

Given the above, the change in the law brought about by VCAA, 
and particularly in light of the RO's failure to provide the 
appellant with notice of the August 2002 supplemental 
statement of the case and VCAA, and the inadequate or 
improper bases for the denials of the claims on appeal, a 
remand in this case is required.  Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs, Nos. 
02-7304, -7305, -7316 (Fed. Cir., May 1, 2003); See also, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000), codified at 38 U.S.C. 
§§ 5102, 5103, 5103A.  Therefore, for these reasons, the case 
is remanded for the following development:  

1.  The RO should appropriately contact 
the appellant and request that she submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated her for scoliosis of the spine, 
any kidney disorder, to include Bright's 
disease, and degenerative joint and disc 
disease with bone spurs, or any other 
associated symptomatology, from May 1979 
to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from May 1979 to 
the present--if not already of record, as 
identified by the veteran.  (As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A) are fully 
complied with and satisfied.  Notice of 
VCAA must be given to the veteran at her 
last known address of record, as 
identified above.  

3.  Thereafter, the RO should 
readjudicate each of the veteran's claims 
on appeal, to include consideration of 
VCAA, as well as VAOPGCPREC 82-90 (July 
18, 1990), and Monroe v. Brown, 4 Vet. 
App. 513 (1993).  If any decision, in 
whole or in part, remains adverse to the 
veteran, she and her representative 
should be provided a supplemental 
statement of the case, with reference to 
the concerns raised in this Board Remand, 
and with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

